Case 2:21-mj-00283-EJY Document6 Filed 04/01/21 Page i1of1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

_____ ENTERED counsec ome senueD ON
h PARTIES OF R
UNITED STATES DISTRICT COUR GORD
for the
APR
District of Nevada Ot 2021
- CLERK US DISTRICT Gan 7
United States of America 2 DISTRICT OF NEVADA
Vv. Case No. 2:2 SEY

JONATHAN ROBERT RISSE-SANTOS

Defendant

 

    

 

  
 
 

   

     
 
    
  

  
  

 

DEPUTY

ave wa arama
JUL

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Place:

 

Lloyd D. George United States Courthouse
333 Las Vegas Blvd., South

Las Vegas, NV 89101

Cam Ferenbach , U.S. Magistrate Judge

Courtroom No.:

3D

 

 

Date and Time:

April 2, 2021 at 2:30 PM

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: April 1, 2021

 

 

Judge's signature

CAM FERENBACH, U.S. Magistrate Judge

Printed name and title
